NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

ANDREW RAMKISSOON,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-1147
                                   )
GREEN TREE SERVICING, LLC;         )
BANK OF AMERICA NA; DANIELLE       )
SINANEN; and UNITED STATES OF      )
AMERICA,                           )
                                   )
           Appellees.              )
___________________________________)

Opinion filed December 5, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack Day, Judge.

Andrew Ramkissoon, pro se.

William L. Noriega of Padgett Law Group,
Tallahassee, for Appellee, Green Tree
Servicing, LLC.

No appearance for remaining Appellees.


PER CURIAM.


             Affirmed.


CASANUEVA, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.